The Chief Justice and Mr. Justice Hammond dissent.
In their opinion, a taking of property under the right of eminent domain is not an assertion or a transfer by the State of an independent paramount title, held by it against one who previously had acquired, through a grant from the government, that which purported to be a perfect title; but is merely an exercise of inherent sovereign power to -compel a holder of property to give it up and transfer it for a full consideration to the State, or to a representative of the State, that takes it by an involuntary proceeding because it is needed for a public use.
In their view the covenant is not to be construed narrowly, and the taker, in such a case, claims “by, through or under” the former holder of the title, who is paid for it by the taker.